Casey, J.
Appeal from an *788order of the Supreme Court (Torraca, J.), entered December 23, 1992 in Ulster County, which denied plaintiffs’ motion for summary judgment.
At issue on this appeal is whether the failure of defendant Ulster County Treasurer to issue a tax sale certificate pursuant to RPTL 1006 (2) to defendant County of Ulster as the purchaser of real property at a tax sale invalidates the tax sale. We conclude that in the circumstances of this case the tax sale is valid.
The record establishes that in Ulster County, only the County can purchase at a tax sale and the Treasurer acts as both the seller and buyer. The transaction is effected by bookkeeping entries and a notice issued by the Treasurer which states: "Pursuant to directions given to me by resolution of the Ulster County Legislature * * * I hereby purchase on behalf of Ulster County all the premises listed for the gross amount of the taxes, plus interest, penalties and other charges allowed by law with respect thereto.” Strict compliance with RPTL 1006 (2) would require that the County make an actual cash payment of its bid to the Treasurer and that upon such payment the Treasurer issue to the County a certificate describing the parcel purchased, the amount paid thereon and the time when the County will be entitled to a deed. In Metz v Dorsey (146 AD2d 845, 846, lv dismissed 74 NY2d 714, lv denied 77 NY2d 807), this Court applied RPTL 1006 (2) to a county’s purchase of property at a tax sale and held that it would be an unnecessary formality to require an actual cash payment from the county treasurer to the county treasurer. We see no reason to reach a different conclusion with regard to the counterpart of RPTL 1006 (2), which appears to require a county treasurer to issue a tax sale certificate to the county treasurer (but see, Culspar, Inc. v County of Essex, 119 Misc 2d 4, 7). As the seller in this case, the County was already aware of the information to be provided in the certificate and the County held the property for the requisite redemption period fixed by law (see, RPTL 1010).
Plaintiffs’ alternative argument that the County lacked the authority to purchase the property at a tax sale without competitive bidding is meritless in light of the relevant Ulster County Resolution (see, RPTL 1008 [3]) and, therefore, Supreme Court’s order should be affirmed.
Crew III and Cardona, JJ., concur.